Citation Nr: 1456114	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disorder, to include as secondary to service-connected residuals of a head injury with headaches.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, also claimed as secondary to service-connected emphysema and or depressive disorder, also classified as posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for dizziness, to include as secondary to service-connected residuals of a head injury with headaches.  

4.  Entitlement to an increased disability evaluation for depressive disorder, to include PTSD, currently rated as 30 percent disabling.  

5.  Entitlement to an effective date earlier than July 11, 2011, for the assignment of a 30 percent disability evaluation for depressive disorder, to include PTSD.  



REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney-at-Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  No disease or chronic symptoms of degenerative joint disease and/or disc disease of the cervical spine were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of degenerative joint/disc disease of the cervical spine in the years after service. 

3.  Degenerative joint disease and disc disease of the cervical spine were not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's degenerative joint disease and disc disease of the cervical spine are not caused by any in-service event, are not related to active service, and are not caused or aggravated by the service-connected head injury residuals with headaches. 

5.  Any current sleep disorder, to include OSA, is neither of service origin nor is it etiologically related to the Veteran's service-connected emphysema or depressive disorder, to include PTSD. 

6.  Any current dizziness is neither of service origin nor is it etiologically related to the Veteran's service-connected residuals of a head injury with headaches.  

7.  For the entire appeal period, the Veteran's PTSD has caused deficiencies in most of the areas of family relations, judgment, thinking and mood without total occupational and social impairment.

5.  On July 11, 2011, a request for an increased disability evaluation for the Veteran's service-connected psychiatric disorder was received.  

6. It is factually ascertainable that the Veteran's service-connected psychiatric disorder, now reclassified to include PTSD, increased in severity in the one year period prior to July 11, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include degenerative joint/disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014)

2.  The criteria for service connection for a sleep disorder, to include OSA, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for dizziness are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the disability criteria for a 70 percent evaluation for depressive disorder, to include PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411-9434 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of July 11, 2010, for the assignment of a 70 percent disability evaluation for depressive disorder, to include PTSD, have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims of service connection for a neck/cervical spine disorder and dizziness, the RO, in a November 2012 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The November 2012 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

As it relates to the claim of service connection for a sleep disorder, the RO, in a July 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The July 2011 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As it relates to the claim for an increased disability evaluation for PTSD/depression, in July 2011 and November 2012 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The July 2011 and November 2012 letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As it relates to the claim for an earlier effective date, in a November 2012 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The November 2012 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for service connection for sleep apnea, the Veteran was afforded a VA examination in October 2011 with an opinion being rendered as to the etiology of any current sleep disorder and an additional opinion was obtained in June 2012. 

As it relates to the claim of service connection for a neck/cervical spine disorder, the Veteran was afforded a VA examination in February 2013 with an opinion being obtained with regard to the relationship between any current neck disorder and his period of service and/or service-connected disability.  

As it relates to the claim of service connection for dizziness, the Veteran was afforded a VA examination in February 2013 with opinions being obtained with regard to the relationship between any current dizziness and his period of service and/or service-connected disability.  An addendum report was added in April 2013 for clarification purposes.  

As it relates to the claim for an increased evaluation for depression/PTSD, the Veteran was afforded VA examinations in August 2011 and September 2012.  

The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As it relates to the claim of service connection for a neck disorder, arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Chronic obstructive sleep apnea and dizziness are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, supra.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Neck/Cervical Spine Disorder

The Veteran maintains that his current neck disorder arises from the incident where he sustained a head injury in service.  In the alternative, he claims that his current cervical spine disorder is caused and/or aggravated by his service-connected residuals of a head injury with headaches.  

A review of the record reveals that in July 1989, the Veteran sustained a head injury when a hatch fell on his head.  Service treatment records reveal no complaints or findings of a neck injury resulting from this incident.  The Veteran was seen with complaints of headaches following the injury; however, treatment records do not contain any findings of neck problems.  At the time of a January 1991 Medical Board evaluation, there were no reports or findings of neck/cervical spine problems.  

At the time of an October 1991 VA examination, specifically addressing residuals of the in-service accident, the Veteran did not report any complaints of neck/cervical spine problems.  Examination of the neck, face, and head was found to be unremarkable except for a small scar present on the scalp.  

The Veteran also did not report having any neck/cervical spine problems at the time of a February 1994 VA examination, which again addressed problems resulting from the in-service head injury.  

At the time of an October 2008 VA examination, the Veteran reported having cephalgia.  

The Veteran requested service connection for a neck disorder in November 2012.  

On VA examination in February 2013, The examiner indicated that the file was available for review.  A diagnosis of degenerative disc disease of the cervical spine was rendered at that time.  The Veteran reported having neck pain and the pain in the proximal trapezius around his neck.  He stated that it had become significant in the past few years.  The Veteran reported that he had had neck pain ever since the hatch falling on him in service.  He stated that he had received no treatment for his neck.  The Veteran indicated that he sometimes took Tylenol for his neck.  

Following examination, the examiner indicated that it was less likely than not that the Veteran's neck condition was proximately due to, the result of, or aggravated by the service-connected residuals of the head injury with headaches.  The examiner indicated that the service treatment records showed that the laceration to the scalp occurred in July 1989 and that the Veteran was discharged in July 1991.  He observed that a review of the service treatment records from 1989 to 1991 did not mention any issues regarding a neck condition.  It was noted that a neurology examination performed during this time was silent for neck problems.  The examiner observed that records noted neck pain 2008 with a supple neck and some tenderness.  He further noted that the Veteran reported no history of treatment for a neck condition stating that these conditions became significant in the past two years, twenty plus years following service.  The examiner stated that X-rays of the neck demonstrated diffuse degenerative changes consistent with the normal aging process.  It was indicated that the available evidence did not support the Veteran's claim.  

There is competent evidence of a current cervical spine disability.  The Veteran has been diagnosed as having degenerative joint and disc disease of the cervical spine. 

The Board finds the weight of the evidence shows that the degenerative changes of the cervical spine did not manifest in service or within one year of service separation and are not related to active service.  The Board finds that the degenerative changes of the cervical spine is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of neck/cervical pain during service, he did not have continuous or chronic neck/cervical symptoms since service, and the degenerative changes of the cervical spine first manifested many years after service separation and are not related to disease or injury in service but are related to the normal aging process.  Thus, presumptive service connection for degenerative changes of the cervical spine under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of neck/cervical spine pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service do not establish that the Veteran had chronic symptoms of neck/cervical spine pain in service. 

As noted above, the service treatment records do not reveal any complaints or findings of neck/cervical spine problems.  Although the Veteran was injured when a hatch fell on his head, there were no complaints or findings related to the Veteran's neck.  The Veteran's treatment records contain no findings of any neck problems.  

The Veteran first asserted that he had a neck disorder in November 2012, claimed as secondary to his service-connected head injury residuals, to include headaches.  

The Veteran is competent to report observable symptoms such as neck pain.  See Jandreau; supra.  However, the Board finds that the Veteran's statements that he had chronic neck pain in service and since active service are not credible and the Veteran's statements concerning the onset of the neck/cervical spine pain are inconsistent and are not supported by the service treatment records or his own statements made during his period of service.  Service records do not reveal that the Veteran received treatment for neck/cervical spine pain.  The Veteran did not report having neck pain for many decades following service.  The Veteran's statements that he had neck pain in service and since service are not supported by his own statements made to health care providers after service. 

The Board finds that the statements that the Veteran made during service and the findings shown in the service treatment records to have more probative value than the statements made by the Veteran many years after service separation in connection with the claim for benefits.  The Veteran's in-service statements were made contemporaneous to the time of the claimed injury and were made in the course of medical treatment and examination.  This probative evidence establishes that the Veteran did not have chronic and continuous neck/cervical spine symptoms in service and since service separation. 

The record shows that the Veteran's original service connection claim in August 1991, May 2006, September 2008 and July 2011 but  did not include or mention a neck disability or neck pain.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection, but did not mention neck symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure.  In such circumstances, it is more reasonable to expect a full reporting then for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for a cervical spine disability at the time of the prior claims may be interpreted as indicative of the lack of neck symptomatology at the time he filed the claims.  The Board finds it unlikely that the Veteran would file a disability compensation claim for other disabilities, but not file a claim for a neck disability due to an in-service injury, had symptoms been present when the claims were filed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). The absence of claim for service connection for a low back disability in 1959 when claiming other disabilities is consistent with the Veteran's separation examination, which, likewise, reflects an absence of residuals of an in-service back injury or symptoms.

There is no competent evidence of a diagnosis of degenerative joint disease of the cervical spine within one year of service separation.  The first x-ray evidence of degenerative joint disease of the cervical spine occurred many years after service. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint/disc disease is not caused by any in-service event or injury and is not medically related to service.  The Veteran was afforded a VA examination in February 2013 and a supplemental opinion was obtained in April 2013.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered opinions as to the etiology of the claimed cervical spine disability.  The February 2013 VA examiner noted the lack of in-service treatment and the passage of over 20 years before the first reports of neck problems, and indicated that the current degenerative findings were age-related.  

The Board has assigned great probative weight to the opinions of the VA physician and finds that it outweighs the unsupported lay theories and lay statements of the Veteran and establishes that the Veteran's degenerative joint disease of the cervical spine is not related to active service and are due to the aging process. 

The Veteran himself has related his degenerative joint/disc disease to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the current degenerative joint/disc disease to service are not competent in the present case, because the Veteran is not competent to provide an etiology opinion regarding the claimed disability..  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing such as x-ray examination.  There were no x-rays findings in service or soon after service.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and degenerative disc disease of the cervical spine including as a presumptive disease and on a direct basis, and the claim must be denied. 

The Veteran also argues that his service-connected residuals of a head injury with headaches caused or aggravated the claimed degenerative joint/disc disease of the cervical spine.  There is no competent medical evidence of record indicating that the current degenerative joint/disc disease of the cervical spine was caused or aggravated by the service-connected residuals of a head injury.  At no time has a physician or other medical professional expressed an opinion regarding a link between the current cervical spine disability and the service-connected residuals of the head injury with headaches.  

There is competent and credible evidence which establishes that there is no relationship between the degenerative joint/disc disease of the cervical spine and the service-connected residuals of the head injury.  The February 2013 VA examiner opined that it was less likely than not that the cervical spine disability was caused or aggravated by the service-connected residuals of the head injury with headaches.  The examiner provided rationale for his opinion, which was based upon a thorough examination of the Veteran and comprehensive review of the claims folder.  

Because the Veteran does not possess the necessary medical expertise to render an opinion as to the cause of a disease, his assertions do not constitute competent evidence upon which the Board may rely.  An opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person. 

There is no competent evidence which relates the current degenerative joint/disc disease of the cervical spine to the service-connected residuals of the head injury with headaches.  The weight of the competent and probative evidence establishes that there is no medical relationship to and no aggravation by a service-connected disability.  As such, service connection for degenerative joint/disc disease of the cervical spine as secondary to the service-connected residuals of the head injury with headaches is denied.  38 C.F.R. § 3.310; Allen, supra. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine/neck disability, to include degenerative joint/disc disease of the cervical spine, including as a presumptive disease, on a direct basis, and on a secondary basis, and the claim must be denied.


Sleep Disorder, to Include OSA

The Veteran maintains that his sleep disorder, to include OSA, is caused or aggravated by his service-connected status emphysema and/or his depression/PTSD or in the alternative had its onset in service.  

Service treatment records do not reveal any findings of a sleep disorder, to include OSA, during the Veteran's military service.  There were also no complaints or findings of sleep problems in the years immediately following service.  

The Veteran was not diagnosed with OSA until 2008, many years after he separated from service. 

In conjunction with his claim, the Veteran was afforded a VA respiratory examination in October 2011.  Following examination, the examiner indicated that the Veteran was claiming that his sleep disturbance condition was proximately due to or the result of his emphysema.  He noted that the Veteran also contended that his sleep disturbance condition was aggravated beyond its natural progression by his emphysema.  The examiner indicated that the Veteran reported emphysema, nightmares, and sleep apnea as medical problems.  The Veteran stated that the nightmares commenced in 1991.  He was unsure of the cause of his emphysema.  He reported the use of a CPAP machine since 2008.  The examiner indicated that it was his opinion that the Veteran's sleep condition was less likely than not proximately due to, the result of, or aggravated by his service-connected conditions.  He indicated that after examining the Veteran and reviewing the file, there was no evidence found to support the claim.  

In June 2012, the Veteran was afforded a VA sleep apnea examination.  The examiner rendered a diagnosis of obstructive sleep apnea.  The examiner noted that the Veteran was claiming that his sleep disorder (diagnosed as sleep apnea) was proximately due to, the result of or aggravated beyond natural progression by his depressive disorder associated with residuals of a head injury with headaches.  The examiner indicated that it was less likely than not that the Veteran's sleep disorder was proximately due to, the result of, or aggravated beyond natural progression by his depressive disorder associated with residuals of head injury with headaches.  

The examiner noted that service treatment records did confirm that the Veteran suffered a post-concussive migraine headache when he saw a medical provider in October 1990.  Physical examination revealed a normal neurological assessment.  The examiner further observed that a MRI of the brain in February 1991 was within normal limits.  He stated that given that the Veteran had a normal neurological clinical visit over one year after the incident and a normal MRI in February 1991, there was no evidence to suggest a major traumatic head injury occurred based upon "objective" data.  Further the Veteran's head injury occurred in 1989 and his diagnosis of sleep apnea was in 2009.  This was 20 years after the event.  The examiner stated that the medical literature did not support compelling evidence of headaches and depression as a cause of severe obstructive sleep apnea.  

The Board finds that the weight of the evidence does not demonstrate that a sleep disorder, including OSA, had its onset in service.  The service treatment records do not reveal any complaints or findings of OSA during his period of service.  Furthermore, as noted above, the Veteran has acknowledged, and treatment records confirm, that he was not diagnosed with OSA until at least 2008, many years after his separation from service; therefore, the evidence does not reflect in-service OSA. 

As to the Veteran's beliefs that his OSA is related to his period of service or his service-connected emphysema or PTSD/depressive disorder, the question of causation of such OSA extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the Veteran does not have the requisite training or expertise to diagnose the onset of any sleep disorder, to include OSA, and/or opine as to the cause of his current OSA, to include any relationship to his service-connected emphysema or depressive disorder/PTSD.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating any current sleep disorder, to include OSA, to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Furthermore, the May 2012 VA examiner specifically noted the passage of more than 20 years between the veteran's separation from service and his diagnosis of OSA.  In sum, the preponderance of the evidence weighs against a finding that any current sleep disorder, to include OSA, developed in service or is otherwise related to his period of service. 

As to the question of secondary service connection, as noted above, the Veteran is  not competent to render an opinion as to whether his current OSA is proximately due to or aggravated by his service-connected emphysema or depression, to include PTSD.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his OSA and his service-connected disabilities and has not done so. 

In contrast, the October 2011 and June 2012 VA examiners opined that the Veteran's OSA was not caused or aggravated by his service-connected emphysema and depression.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record.  In sum, the preponderance of the evidence weighs against a finding that any current sleep disorder, to include OSA, was caused or aggravated by the Veteran's service-connected emphysema or depression.  In sum, the preponderance of the evidence weighs against a finding that any current sleep disorder, to include OSA, was caused or aggravated by the Veteran's service-connected emphysema and depression, also classified as PTSD.  

The Board does note that the Veteran has been found to have chronic sleep impairment, but this is a symptom of his depression/PTSD, and is rated as part of his depression/PTSD symptomatology, not as a separate entity.


Dizziness

The Veteran maintains that his dizziness arises from the incident where he sustained a head injury in service.  In the alternative, he claims that his current dizziness is caused and/or aggravated by his service-connected residuals of a head injury with headaches.  

A review of the record reveals that in July 1989, the Veteran sustained a head injury when a hatch fell on his head.  Service treatment records reveal no complaints or findings of dizziness resulting from this incident.  The Veteran was seen with complaints of headaches following the injury; however, treatment records do not contain any specific findings of dizziness.  

At the time of a January 1991 Medical Board evaluation, there were no reports or findings of dizziness.  

At the time of an October 1991 VA examination, specifically addressing residuals of the in-service accident, the Veteran did not report any complaints of dizziness.    

The Veteran also did not report having any dizziness at the time of a February 1994 VA examination, which again addressed problems resulting from the in-service head injury.  

The Veteran requested service connection for dizziness in November 2012.  

In conjunction with his request, the Veteran was afforded a VA ear examination in February 2013.  The examiner indicated that the file was available for review.  Following examination, the examiner noted that the Veteran was seeking service connection for dizziness proximately due to or the result of residuals of service-connected head injury residuals with headaches.  The examiner stated that physical examination was unremarkable.  She noted that vestibular testing was unrevealing for peripheral vestibular or central vestibule-ocular pathology.  The Veteran reported having dizziness closely associated with his headaches.  She noted that vertiginous migraine was an established but poorly understood condition.  The examiner stated that given that there was no other evidence pathology resulting in the Veteran's dizziness, and that the Veteran reported close association between his headaches and dizziness, it was at least as likely as not that his dizziness was associated with his service-connected head injury.  

The Veteran was also afforded an additional VA examination in February 2013.  The examiner indicated that the claims folder was available and had been reviewed.  Following examination, the examiner indicated that it was less likely than not that the Veteran's dizziness was proximately due to or the result of or aggravated by the service-connected residuals of the head injury with headaches.  The examiner indicated that the service treatment records showed that the laceration to the scalp occurred in July 1989 and that the Veteran was discharged in July 1991.  He observed that a review of the service treatment records from 1989 to 1991 made no mention of dizziness.  The examiner further observed that the Medical Board Evaluation did not mention any issues regarding dizziness.  A neurology examination performed at that time was silent for dizziness.  The examiner noted that an August 2008 VA record noted that the Veteran reported that his headaches could be accompanied by dizziness as well as nausea and vomiting.  The Veteran was noted to have reported photophobia and phonophobia.  The examiner further observed that a June 2009 VA treatment record noted that the Veteran reported he could experience some mild dizziness with changes in posture and positon as well as with headaches. He was noted to not be describing vertigo.  The examiner also noted that the Veteran reported no treatment for dizziness at the time of the current examination and that it had become significant over the past 2 years, more than 20 plus years following service.  

In an April 2013 addendum report, the February 2013 VA ear examiner indicated that she had reviewed the claims file again and indicated that it was now her opinion that the Veteran's dizziness was less likely than not proximately due to or the result of or aggravated by the residuals of the head injury with headaches.  The examiner cited to the rationale in the other February 2013 VA examination report to support her position.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's dizziness had its onset in service.  The service treatment records do not reveal any specific complaints or findings of dizziness during the Veteran's period of service.  Furthermore, as noted above, the Veteran has acknowledged, and treatment records confirm, that he has not received any treatment for dizziness, with dizziness not being reported for many years following service; therefore, the evidence does not reflect in-service dizziness. 

As to the Veteran's beliefs that his dizziness is related to his period of service or his service-connected residuals of a head injury with headaches, the question of causation of such dizziness extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current dizziness, to include any relationship to his service-connected residuals of a head injury with headaches.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current dizziness to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Furthermore, the February 2013 VA examiners specifically noted the passage of more than 20 years between the Veteran's separation from service and reports of dizziness.  In sum, the preponderance of the evidence weighs against a finding that any current dizziness developed in service or is otherwise related to his period of service. 

As to the question of secondary service connection, as noted above, the Veteran is  not competent to render an opinion as to whether his current dizziness is proximately due to or aggravated by his service-connected residuals of a head injury with headaches.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his dizziness and his service-connected disabilities and has not done so. 

In contrast, the February 2013 VA examiners, in the April 2013 supplemental opinion, opined that the Veteran's dizziness was not caused or aggravated by his service-connected head injury residuals with headaches.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record.  The preponderance of the evidence weighs against a finding that any current OSA was caused or aggravated by the Veteran's service-connected head injury residuals with headaches.  In sum, the preponderance of the evidence weighs against a finding that any current dizziness is related to his period of service or was caused or aggravated by his service-connected head injury residuals with headaches.  


PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Codes 9411-9434, provides that a 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. 

The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

During the course of this appeal, PTSD was added to the Veteran's service-connected psychiatric disorders and incorporated in to the currently assigned disability evaluation.  As such, the Board will consider all symptoms/diagnoses of PTSD when contemplating the appropriate disability evaluation to be assigned.  

The Board further observes that at the time of the most recent VA examination, performed in October 2012, the Veteran was diagnosed as having an Axis I diagnosis of PTSD and an Axis II diagnosis of a personality disorder, NOS, with avoidant traits, with the examiner indicating that it was not possible to differentiate the symptoms of PTSD and a personality disorder as they were inextricably intertwined.  

In the current case, the Veteran has been diagnosed with PTSD and depressive disorder throughout the appeal period.  Treatment records associated with the claims folder demonstrate that the vast majority of GAF scores assigned, relating to the various psychiatric diagnoses set forth, have been in the 44 to 54 range, with the overwhelming majority of GAF scores being reported as 50, including a GAF score of 50 at the time of the Veteran's most recent available VA outpatient visit in June 2013.  In addition, at the time of the most recent VA examination, the Veteran's PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As noted above, the scores reported at the time of the numerous outpatient visits reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Given the above findings, a 70 percent rating is warranted throughout the appeal period. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Ultimately, in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the applicable rating criteria or not, and had assigned a rating based on the Veteran's level of occupational and social impairment.  Mauerhan v. Principi, at 444. 

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not. 

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411 for any period.  38 C.F.R. § 4.130 . The weight of the evidence shows that the Veteran has not had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for any period.  The record indicates that the Veteran was employed at the time of the most recent VA examination.  The record does not show evidence of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior,  persistent danger of hurting self or others; an inability to perform activities of daily living, disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for any period.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's depressive disorder/PTSD.  The symptomatology and impairment caused by the Veteran's depressive disorder/PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DCs 9411-9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, depression, obsessional rituals, and difficulty with maintaining work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

Because the schedular rating criteria is adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R.§ 3.321(b)(1).

The Board notes that the Veteran currently maintains full-time employment.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Earlier Effective Date

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

In the current case, the Board notes that the Veteran requested an increased evaluation for his depressive disorder, which has been expanded to now include PTSD, in July 2011, with date of receipt of the claim being July 11, 2011.  As such, the pertinent period of time for this appeal is the one year period prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

Because the new claim for an increased rating was filed in July 2011, in accordance with 38 C.F.R. § 3.400(o)(2), the scope of the appeal may only go back as far as July 2010 if it can be shown that it was factually ascertainable that the severity of the Veteran's PTSD condition increased during that period.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (holding that a claim for increase "based on facts different from the prior final claim" is a new claim).  This is so because the last prior action regarding the Veteran's claim for an increased evaluation for depressive disorder was decided in the May 2011 Board decision, which became final as of the date stamped on the face of that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

A review of the Veteran's treatment records reveals that he was diagnosed as having PTSD with numerous GAF scores of 50 or below within the one year period prior to his claim for an increased disability evaluation.  As such, an effective date of July 11, 2010, for the assignment of a 70 percent disability evaluation for depressive disorder/PTSD is warranted.  The Board is prohibited from assigning an effective date earlier than July 11, 2010, based upon the current laws and regulations in effect governing claims for increased evaluations.  

	(CONTINUED ON NEXT PAGE)

  




ORDER

Service connection for a neck/cervical spine disorder, to include as secondary to service-connected residuals of a head injury with headaches, is denied. 

Service connection for a sleep disorder, to include sleep apnea, also claimed as secondary to service-connected emphysema and or depressive disorder, also classified as PTSD, is denied.  

Service connection for dizziness, to include as secondary to service-connected residuals of a head injury with headaches, is denied. 

A 70 percent disability evaluation for depressive disorder, to include PTSD, is granted. 

An effective date of July 11, 2010, for the assignment of a 70 percent disability evaluation for depressive disorder, to include PTSD, is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


